Case 2:20-cv-11763-PDB-DRG ECF No. 9 filed 07/31/20        PageID.54    Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSEPH OLIVARES,
                                                   Case No. 20-cv-11763
                    Plaintiff,
v.                                                 Paul D. Borman
                                                   United States District Judge
MARK LONG, and PERFORMANCE
ABATEMENT SERVICES                                 David R. Grand
PERFORMANCE CONTRACTING GROUP                      United States Magistrate Judge

               Defendants.
______________________________/

 ORDER DENYING (1) PLAINTIFF’S MOTION FOR RECONSIDERATION
  (ECF NO. 8); and (2) PLAINTIFF’S MOTION FOR EX PARTE ORDER TO
  PROVIDE PLAINTIFF WITH DIAGNOSIS OF ABNORMAL SIGNALING
 DEEP WITHIN THE HUMERAL HEAD, IN ORDER TO EFFECTUATE THE
     2000 ORDERED [SIC] HE SHALL RECEIVE REASONABLE AND
  NECESSARY MEDICAL CARE FOR HIS ROTATOR CUFF INJURY (ECF
                                 NO. 6)

                                     INTRODUCTION

      Before the Court are Plaintiff Joseph F. Olivares’s Motion for Reconsideration

(ECF No. 8), and his Motion for Ex Parte Order to Provide Plaintiff with Diagnosis

of Abnormal Signaling Deep Within the Humeral Head, in Order to Effectuate the

2000 Ordered [Sic] He Shall Receive Reasonable and Necessary Medical Care for

His Rotator Cuff Injury. (ECF No. 6.) Olivares seeks reconsideration of this Court’s

order dismissing Olivares’s Complaint for failure to state a claim and for being

frivolous. (ECF No. 4.) Olivares also wants the Court to order the defendants to
Case 2:20-cv-11763-PDB-DRG ECF No. 9 filed 07/31/20            PageID.55    Page 2 of 6




provide him with a diagnosis of a left shoulder injury he sustained in 1998, which

he believes would entitle him to worker’s compensation benefits. (ECF No. 6,

Motion for Ex Parte Order, PgID 37–40.) Olivares also filed an addendum to his

Motion for Ex Parte Order. (ECF No. 7.)

      The Court finds that Olivares’s Motion for Reconsideration fails to identify a

palpable defect in the Court’s reasoning, and therefore denies the motion. (ECF No.

8.) Accordingly, the Court finds that it is without power to grant Olivares’s Motion

for Ex Parte Order because the case has been dismissed, and so denies that Motion

as well. (ECF No. 6.)

                                   STANDARD OF REVIEW

      “A motion for reconsideration [or rehearing] is governed by the local rules in

the Eastern District of Michigan, which provide that the movant must show both that

there is a palpable defect in the opinion and that correcting the defect will result in a

different disposition of the case.” Indah v. U.S. S.E.C., 661 F.3d 914, 924 (6th Cir.

2011). Eastern District of Michigan Local Rule 7.1(h)(3) provides:

      Generally, and without restricting the court’s discretion, the court will
      not grant motions for rehearing or reconsideration that merely present
      the same issues ruled upon by the court, either expressly or by
      reasonable implication. The movant must not only demonstrate a
      palpable defect by which the court and the parties and other persons
      entitled to be heard on the motion have been misled but also show that
      correcting the defect will result in a different disposition of the case.




                                               2
Case 2:20-cv-11763-PDB-DRG ECF No. 9 filed 07/31/20          PageID.56   Page 3 of 6




E.D. Mich. L.R. 7.1(h)(3). “A ‘palpable defect’ is a defect which is obvious, clear,

unmistakable, manifest, or plain.” Michigan Dep’t of Envtl. Quality v. City of Flint,

296 F. Supp. 3d 842, 847 (E.D. Mich. 2017).

      “A motion for reconsideration [or rehearing] should not be used liberally to

get a second bite at the apple, but should be used sparingly to correct actual defects

in the court’s opinion.” Oswald v. BAE Industries, Inc., No. 10-cv-12660, 2010 WL

5464271, at *1 (E.D. Mich. Dec. 30, 2010). It should not be “used as a vehicle to re-

hash old arguments or to advance positions that could have been argued earlier but

were not.” Smith v. Mount Pleasant Public Schools, 298 F. Supp. 2d 636, 637 (E.D.

Mich. 2003). It follows, then, that “parties cannot use a motion for reconsideration

to raise new legal arguments that could have been raised before a judgment was

issued,” Roger Miller Music, Inc. v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir.

2007), and parties “may not introduce evidence for the first time in a motion for

reconsideration where that evidence could have been presented earlier.” Bank of Ann

Arbor v. Everest Nat. Ins. Co., 563 F. App’x 473, 476 (6th Cir. 2014).

                                        ANALYSIS

      Olivares argues that the Court erred by finding that his lawsuit, filed under 42

U.S.C. § 1983, was barred by the three year statute of limitations applicable to

§ 1983 claims because the Order issued by the Workers’ Compensation Agency

Board of Magistrates was “void ab initio” because the agency adjudicators lacked


                                             3
Case 2:20-cv-11763-PDB-DRG ECF No. 9 filed 07/31/20             PageID.57   Page 4 of 6




subject matter jurisdiction, which means that the statute of limitations does not

apply. (ECF No. 8, Motion for Reconsideration, PgID 45, 49–50.) Olivares,

however, has failed to plead any facts to support his argument that the Workers’

Compensation Agency Board of Magistrates lacked jurisdiction over his claim when

Magistrate Christopher P. Ambrose issued the 2005 Opinion and Order that Olivares

now claims was void ab initio.

      In his Complaint, Olivares argues that “there was no dispute before the

Magistrate in 2005,” which means that the Board of Magistrates lacked jurisdiction.

(ECF No. 1, Complaint, PgID 6, ¶ 10.) Olivares is correct that Michigan law requires

a dispute to vest the Board of Magistrates with jurisdiction:

      A dispute or controversy within the meaning of M.C.L.A. § 418.847;
      M.S.A. § 17.237(847) is a jurisdictional element. Its existence at the
      time a claim is properly filed with the Workmen’s Compensation
      Bureau vests the Bureau with jurisdiction over the claim. That
      jurisdiction cannot be unilaterally divested by either party to the
      dispute.

Adams v. Great Atl. & Pac. Tea Co., 81 Mich. App. 91, 94 (1978).

      A dispute or controversy exists where either party demands a hearing or

commences proceedings to determine the claimant’s right to compensation

payments. See id. (“[T]he proceedings were commenced by plaintiff to determine

his disputed right to compensation payments from defendant.”); see also DeKind v.

Gale Mfg. Co., 125 Mich. App. 598, 608, (1983) (“M.C.L. § 418.847; M.S.A.


                                             4
Case 2:20-cv-11763-PDB-DRG ECF No. 9 filed 07/31/20          PageID.58    Page 5 of 6




§ 17.237(847) provides that an employer may dispute a claim and apply for a hearing

before a referee. If the employer chooses to demand a hearing, there is an ongoing

dispute.”) overruled on other grounds by Boden v. Detroit Lions, Inc., 193 Mich.

App. 203, (1992).

      In 2004, Olivares filed an Application for Hearing to determine his rights to

compensation as a result of a 1998 workplace injury. (ECF No. 1, 2005 Order, PgID

14.) That Application resulted in a trial before Workers’ Compensation Agency

Magistrate Christopher Ambrose, who determined that Olivares was entitled to

compensation from September 1, 2003 to May 20, 2005, thereby resolving the

dispute between Olivares and his former employer, Performance Abatement

Services. (Id. at PgID 14–25.) There is no question that Olivares’ Application for

Hearing created a dispute and therefore conferred jurisdiction on the Board of

Magistrates. The 2005 Order that Olivares now contests, was not void ab initio due

to lack of jurisdiction, but was the legally required resolution of a live dispute. See

Mich. Comp. Laws § 418.847(2) (“The worker’s compensation magistrate, in

addition to a written order, shall file a concise written opinion stating his or her

reasoning for the order including any findings of fact and conclusions of law.”)

      Olivares’ other arguments about the validity of the 2005 Order focus on its

factual findings—specifically the finding that his shoulder problems were

degenerative and not the result of his 1998 workplace injury. (ECF No. 1, Complaint,

                                              5
Case 2:20-cv-11763-PDB-DRG ECF No. 9 filed 07/31/20          PageID.59    Page 6 of 6




PgID 6, ¶ 10.) A factual error does not render an adjudicative decision void, and

Olivares’ arguments on this point are frivolous. So, too, is his contention that he has

a due process right to an evidentiary hearing in this case. Under 28 U.S.C.

§ 1915(e)(2)(B), a district court may dismiss a complaint if the action is frivolous or

fails to state a claim before the defendant is even served, so it follows that there is

no right to an evidentiary hearing on claims dismissed under this statute.

      The 2005 Order is valid and not subject to collateral attack. The statute of

limitations has run on the 42 U.S.C. § 1983 claim based on the 2005 Order that

Olivares now brings. Therefore, the Court did not err in dismissing this case as

frivolous and for failure to state a claim. Thus, the Court is without power to grant

Olivares’ Motion for Ex Parte Order because this case was correctly dismissed. (ECF

No. 4.) Accordingly, the Court denies Olivares’ Motion for Reconsideration (ECF

No. 8) and his Motion for Ex Parte Order (ECF No. 6).

IT IS SO ORDERED.



Dated: July 31, 2020                          s/Paul D. Borman
                                              Paul D. Borman
                                              United States District Judge




                                              6
